         Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 1 of 11



                                                                                                 3/1/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Isaiah Wilson,

                         Petitioner,
                                                                                13-cr-0777 (AJN)
                   –v–                                                          16-cv-4994 (AJN)

  United States of America,                                                          ORDER

                         Respondent.



ALISON J. NATHAN, District Judge:

        Petitioner Isaiah Wilson moves under Federal Rules of Civil Procedure 59(e) and Local

Rule 6.3 for the Court to alter or amend its judgment or otherwise reconsider its Opinion denying

his § 2255 motion. For the reasons that follow, the Court grants his motion in limited part to

correct two errors. The errors do not affect the Court’s prior decision to deny his § 2255 motion.

   I.      BACKGROUND

        A. Petitioner’s Conviction and Sentencing

        The Court assumes familiarity with the facts underlying Petitioner Isaiah Wilson’s

convictions, which were summarized in the Court’s August 8, 2019 Opinion and Order. Case

No. 13cr777-3, Dkt. No. 170. Petitioner and two co-defendants were arrested while attempting

to commit what they believed would be an armed robbery of drug dealers in New York City on

September 4, 2013, but was in fact a sting operation by the United States Drug Enforcement

Administration. See Dkt. No. 1. The three were indicted on October 8, 2013 for conspiracy to

distribute cocaine and heroin (Count One), conspiracy to commit Hobbs Act robbery (Count

Two), and unlawful possession of a firearm in connection with a drug trafficking offense and



                                                1
         Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 2 of 11




crime of violence (Count Three). See Dkt. No. 10. On March 24, 2014, Petitioner pled guilty to

Count Two and Count Three, as well as to a lesser-included offense of conspiracy to distribute

smaller amounts of cocaine and heroin than originally charged in Count One of the indictment.

See Dkt. No. 58, Plea Tr. 24:18-24.

       In the plea agreement executed between Petitioner and the Government, the parties

agreed to an applicable Sentencing Guidelines range of 262 to 327 months imprisonment. Pre-

Sentence Report (PSR), ¶ 8. In coming to this calculation, the parties stipulated that Petitioner

qualified as a Career Offender under Section 4B1.1(a) because he had two prior convictions for a

“crime of violence.” Id. The convictions were Burglary and Aggravated Assault in the Third

Degree under New Jersey law, N.J.S.A. § 2C:12-1B(5)(A). Id. At the sentencing hearing on

December 8, 2014, the parties did not dispute this calculation, and Petitioner’s counsel conceded

that the New Jersey convictions constituted crimes of violence for the purposes of the Career

Offender enhancement of the Guidelines. Dkt. No. 115, Sent. Tr. 23:3-24:25. After conducting

its own independent calculation, the Court agreed with the parties that the stipulated guidelines

range was correct. Id. at 6:9-16. The Court sentenced Petitioner to a below-guidelines sentence

of 216 months’ imprisonment. Dkt. No 108.

       On December 19, 2014, Petitioner appealed his sentence to the Second Circuit, arguing

that his prior conviction for burglary did not qualify as a “crime of violence” under Section

4B1.2 of the Guidelines. Dkt. No. 110. On May 24, 2016, the Second Circuit dismissed

Petitioner’s appeal because Petitioner had not demonstrated that the waiver of appellate rights

contained in the plea agreement was unenforceable. Dkt. No. 121.

       B. Petitioner’s § 2255 Motion




                                                 2
         Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 3 of 11




       On June 24, 2016, Petitioner filed, with the assistance of counsel, a motion to vacate his

sentence under 28 U.S.C. § 2255, arguing that in light Johnson v. United States, 135 S. Ct. 2551

(2015), his prior convictions for burglary and aggravated assault under New Jersey law do not

qualify as a “crime of violence” for the purposes of the Sentencing Guidelines’ Career Offender

enhancement under § 4B1.2. Dkt. No. 125 at 1. On September 23, 2016, Petitioner filed a pro

se affidavit in support of his motion in which he argued that his conviction of conspiracy to

commit Hobbes Act Robbery was not a “crime of violence” and that there was no factual basis to

accept his guilty plea for Count Three. Dkt. No. 132 at 2-3.

       On September 30, 2016, the Court stayed the case pending the Supreme Court’s decision

in Beckles v. United States, 137 S.Ct. 886 (2017), which presented the issue of whether Johnson

applied to Section 4B1.2 of the Sentencing Guidelines. Dkt. No. 134. On March 6, 2017, the

Supreme Court held in Beckles that Johnson did not invalidate Section 4B1.2 of the Sentencing

Guidelines. See Beckles, 137 S. Ct. at 897. The Court then permitted Petitioner to file a

supplemental brief in light of the opinion. Dkt. No. 149. On June 16, 2017, Petitioner filed his

supplemental brief, in which he argued that it was ineffective assistance of counsel for his trial

counsel to advise Petitioner to stipulate in the plea agreement that Petitioner was a Career

Offender. Dkt. No. 156.

       In an Opinion and Order on August 8, 2019, the Court denied Petitioner’s motion on the

merits. Dkt. No. 170. First, however, the Court had to determine how to interpret the

supplemental brief Petitioner filed on June 16, 2017. Id. The Court held that Petitioner’s

supplemental brief was not a second, successive habeas petition, as the Government had argued,

because it was filed prior to any adjudication on the merits of his § 2255 motion. Id. at 3-4.

Instead, the Court treated his supplemental brief as a motion to amend and granted it. Id. at 4, 7.




                                                 3
          Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 4 of 11




But, because his supplemental brief did not address any the arguments raised in his initial motion

in or the accompanying pro se affidavit, and because Petitioner did not respond to the

Government’s challenges to those arguments in his reply, the Court determined that those initial

arguments were waived. Id. at 8.

        The Court also held in the alternative that, even if those initial arguments were not

waived, they would nonetheless be denied as meritless. Id. The Court reasoned that §

4B1.2(a)(2) of the Guidelines was not void for vagueness in light of Beckles, and that

Petitioner’s burglary conviction is a crime of violence for the purposes of that sentencing

enhancement, citing United States v. Brown, 514 F.3d 256, 264-69, where the Second Circuit

held that an effectively identical burglary statute in New York constituted a crime of violence

under § 4B.1.2(a)(2). Id. In response to Petitioner’s challenge to Count Three of his conviction,

the Court reasoned that “Hobbs Act robbery is a crime of violence for the purposes of conviction

under 18 U.S.C. § 924(c),” citing United States v. Hill, 890 F.3d 51, 54-60 (2d Cir. 2018). Id.

        The Court then turned to the claims raised in Petitioner’s amended petition and held that

the New Jersey aggravated assault conviction was a crime of violence and that his counsel did

not provide ineffective assistance at the plea hearing, thus denying Petitioner’s § 2255 motion.

Id. at 9-13.

        C. The Instant Motion for Reconsideration

        On August 19, 2019, Petitioner filed, with the assistance of counsel, a Motion for

Reconsideration under New York Local Civil Rule 6.3. Dkt. No. 171. In that motion, Petitioner

asked the Court to clarify that Petitioner had been convicted of conspiracy to commit Hobbes

Act robbery, not Hobbes Act robbery, as indicated in the Opinion, but conceded that Count

Three of the indictment was nonetheless still predicated on the drug trafficking offense. Id. at 4.


                                                 4
          Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 5 of 11




Petitioner also argued that he had not waived his pro se claims, because counsel had

inadvertently failed to renew them. Id. at 5. On September 9, 2019, Petitioner filed pro se a

Motion to Alter or Amend the Judgment pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure. Dkt. No. 175. In that filing, he argued that the Court erred by not warning Petitioner

that his claims would be waived if he did not renew them in the amended petition, and that the

New Jersey burglary conviction is not a crime of violence for purposes of the Career Offender

sentencing enhancement, § 4B1.2(a)(2). Id.

         On September 11, 2019, the Court issued an Order explaining that Petitioner is entitled

either to be represented by counsel or to represent himself, and that so long as he retains counsel,

Petitioner may not communicate with the court other than through that counsel. Dkt. No. 176.

The Court administratively denied his pro se motion and gave him leave to renew his motion in

the event he wished to proceed pro se. Id. Petitioner then indicated that he wished to proceed

pro se and the Court granted defense counsel leave to withdraw. Dkt. No. 183.

         On October 25, 2019, Petitioner renewed his Rule 59(e) motion. Dkt. No. 184. The

Court then held in an Order on October 29, 2020 that it would consider both Petitioner’s pro se

filing and the counseled filing submitted prior to his counsel’s withdrawal. Dkt. No. 185. On

November 18, 2019, the Government filed a response in opposition to both filings. Dkt. No.

187. Petitioner filed a reply on December 18, 2019. Dkt. No. 188. On March 2, 2020,

Petitioner filed a motion requesting that the Court take judicial notice of the Third Circuit’s

decision in United States v. Brown, 765 F.3d 195 (3d Cir. 2014). Dkt. No. 189.

   II.      DISCUSSION

         Between the two filings that the Court jointly considers Petitioner’s motion, he provides

three arguments. First, that the Court erred in considering the arguments raised in his original §


                                                  5
         Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 6 of 11




2255 motion and accompanying affidavit waived. Second, that the Court erred in determining

that his New Jersey burglary conviction was a “crime of violence” for the purposes of the Career

Offender enhancement of the Guidelines, § 4B1.2. And third, that the Court erred to the extent it

suggested that Petitioner had been convicted of Hobbes Act robbery instead of conspiracy to

commit Hobbes Act robbery, as well as in upholding Count Three of his conviction. For the

reasons explained below, the Court will make limited amendments to it prior opinion on the

issues of waiver and the Hobbes Act robbery conspiracy conviction, but otherwise denies

Plaintiff’s motion.

       A. FRCP Rule 59(e) and Local Rule 6.3

       Petitioner moves the Court to “alter or amend” the judgment pursuant to Rule 59(e) of the

Federal Rules of Civil Procedure, whereas in his counseled filing, he moves for reconsideration

under Southern District of New York Local Civil Rule 6.3. However, the “grounds for relief

under Rule 59(e) are equivalent to the grounds for relief on a motion for reconsideration under

Local Civil Rule 6.3.” Fields v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No. 03 CIV. 8363

(SHS), 2004 WL 626180, at *1 (S.D.N.Y. Mar. 30, 2004) (brackets removed) (“quoting Ackoff-

Ortega v. Windswept Pacific Entertainment Co. (Inc.), 130 F.Supp.2d 440, 443 (S.D.N.Y.2000)).

Cf. Maalouf v. Salomon Smith Barney, Inc., No. 02 CIV. 4770 (SAS), 2004 WL 2782876, at *1

(S.D.N.Y. Dec. 3, 2004) (“Whether the motion is construed as a motion under Rule 59(e) or a

motion for reconsideration under Rule 60(b) makes little difference” in this context, “as the

standards are the same.”).

       “In a motion for reconsideration pursuant to Rule 59(e) and Local Civil Rule 6.3, a party

generally may not raise facts or arguments not previously presented to the court,” but may ask

the Court “to correct clear error, prevent manifest injustice or review the court’s decision in light


                                                  6
         Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 7 of 11




of the availability of new evidence.” Fields, 2004 WL 626180, at *2 (internal quotations and

citations omitted). “The standard for granting . . . a Rule 59 motion is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data that

the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Stitsky v. United States, No. 06-CR-357 (KMW), 2019 WL

1254566, at *1 (S.D.N.Y. Mar. 19, 2019) (quoting Shrader v. CSX Transp. Inc., 70 F.3d 255,

257 (2d Cir. 1995)) (brackets removed). “It is well-settled that Rule 59 is not a vehicle for

relitigating old issues, presenting the case under new theories, securing a rehearing on the merits,

or otherwise taking a ‘second bite at the apple’.” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144

(2d Cir. 1998).

       B. Petitioner’s challenge to the Court’s finding of waiver

       Petitioner argues that the Court made a “clear error” of law in failing to warn him of the

consequences of amending his petition without renewing his original arguments in light of

Castro v. United States, 540 U.S. 375 (2003), which held that a district court must warn a pro se

litigant of the consequences of recharacterizing a filing as a first § 2255 motion. Dkt. No. 175, at

3. However, the Court’s decision was not contrary to Castro, which holds that district courts

must warn pro se plaintiffs that recharacterizing a filing as a first § 2255 motion will result in

defendant being “subject to the restrictions on second or successive” motions, and that failure to

do so will prevent application of “the law’s ‘second or successive’ restrictions.” Castro, 540

U.S. at 383. Here, Plaintiff had already knowingly filed a § 2255 motion, and the Court

considered the motion amended so as to avoid the negative consequence of it being considered a

second or successive motion.




                                                  7
         Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 8 of 11




       Nonetheless, the failure to renew the original arguments in his supplemental briefings

appears to have been unintentional instead of a knowing waiver of those arguments. Plaintiff’s

counsel admits in Petitioner’s counseled filing that the failure to renew Plaintiff’s claims was an

inadvertent error. Dkt. No. 171 at 5. Because Courts are obliged to give pro se parties “extra

leeway in meeting the procedural rules governing litigation” and make an effort “to protect a

party so appearing from waiving a right to be heard because of his or her lack of legal

knowledge,” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993), the Court will amend

its prior order so as not to deem waived the arguments initially raised in his § 2255 motion and

accompanying affidavit.

        However, this amendment is of limited consequence. Though the Court considered the

arguments waived in its prior opinion, the Court also denied those arguments on the merits. As

described below, Petitioner’s request for the Court to alter, amend, or otherwise reconsider the

decision to deny Petitioner’s § 2255 motion on the merits is denied.

       C. Petitioner’s challenge to his sentence

       In his original § 2255 motion and his motion to alter or amend the judgment under Rule

59(e), Petitioner argues that the Court erred in determining that his New jersey Burglary

conviction constitutes a “crime of violence” for the purposes of the Career Offender sentencing

enhancement of the Guidelines, § 4B1.2(a).

       Petitioner has identified no “clear error” of law or other basis for vacating his sentence

under Rule 59(e) or Local Rule 6.3. In his original § 2255 motion, Petitioner argues that in light

of Johnson’s invalidation of the residual clause in the Armed Career Criminal Act, his prior

convictions should not qualify as crimes of violence under the residual clause in the Guidelines’

Career Offender sentencing enhancement. Dkt. No. 125. This argument is now foreclosed after


                                                 8
         Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 9 of 11




the Supreme Court’s decision in Beckles v. United States, 137 S.Ct. 886 (2017) that Johnson

does not apply to § 4B1.2 of the Sentencing Guidelines. And in his Rule 59(e) motion, Petitioner

merely rehashes his arguments on the merits, which is insufficient to obtain relief in this posture.

See Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)).

       In another subsequent filing, Petitioner requests that the Court take “judicial notice” of a

Third Circuit decision United States v. Brown, 765 F.3d 185, 189 (3d Cir. 2014), where the Court

held that “[i]f the state statute ‘sweeps more broadly’ than the federal definition, a conviction

under it is not a career offender predicate” for the purposes of the Guidelines, § 4B1.2. Dkt. No.

189. Petitioner also attached as an exhibit United States v. Brown, 2018 U.S. Dist. LEXIS

126501 *5 (D.N.J., July 30, 2018), where the New Jersey District Court cited that reasoning

from Brown (3d Cir. 2014) in determining that New Jersey’s burglary statute should not qualify

as a predicate for the Career Offender enhancement. However, those cases are not binding

authority on this Court. In contrast, the Court is bound to follow the Second Circuit case cited in

the prior Opinion, which determined that an effectively identical New York statute qualified.

See United States v. Brown, 514 F.3d 256, 264-69 (2d Cir. 2008). The Court will therefore not

alter its holding that New Jersey’s burglary statute qualifies as a crime of violence under § 4B1.2

of the Guidelines.

       D. Petitioner’s challenge to Count Three of his conviction

       Petitioner argues in his counseled filing that the Court misstated the record in its Opinion.

In response to his argument that his conviction of conspiracy to commit Hobbs Act robbery was

not a crime of violence, the Court stated in its opinion that “Hobbs Act robbery is a crime of

violence for the purposes of a conviction under 18 U.S.C. § 924(c),” citing United States v. Hill,

890 F.3d 51, 54-60 (2d Cir. 2018). Dkt. No. 170 at 8.     As Petitioner correctly points out, he


                                                  9
          Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 10 of 11




was convicted of conspiracy to commit Hobbs Act robbery, not Hobbs Act robbery. The Court

therefore grants Petitioner’s motion to alter its prior opinion as necessary to state the proper

crime of which Petitioner was convicted and to reflect that Petitioner was challenging the

validity of his Hobbs Act Robbery conspiracy charge as a predicate for his § 924(c) conviction

(Count Three). The Government consents to this alteration.

          The Court does not, however, disturb its prior holding that Petitioner’s challenge to

Count Three of his conviction in his § 2255 motion is denied. Count Three charged Petitioner

with using a firearm both during a crime of violence and a narcotics distribution offense, either

of which is sufficient under 18 U.S.C. § 924(c)(1)(A). While conspiracy to commit Hobbs Act

robbery no longer constitutes a “crime of violence” after United States v. Davis, 139 S. Ct. 2319

(2019), Petitioner also pled guilty to possessing a firearm “during and in relation to a . . . drug

trafficking crime . . . namely, the narcotics conspiracy charged in Count One.” Dkt. No. 10.

Therefore, Count Three of his conviction stands.

   III.      CONCLUSION

          For the reasons stated above, the Court GRANTS IN PART Petitioner’s motion to alter

the Court’s prior Opinion. The prior Opinion (Dkt. No. 170) shall be amended to reflect that the

Petitioner did not waive the arguments he initially raised in his original § 2255 motion and

accompanying affidavit, as well as to reflect that Petitioner was convicted of conspiracy to

commit Hobbs Act robbery and that he correctly argued that this offense does not constitute a

“crime of violence” for purposes of § 924(c). Petitioner’s motion is DENIED in all other

respects. This resolves Case No. 13cr777-3, Dkt. Nos. 171, 175, 184, 189 and Case No. 16-cv-

4994, Dkt. Nos. 17, 26.




                                                  10
        Case 1:16-cv-04994-AJN Document 30 Filed 03/01/21 Page 11 of 11




       Since Petitioner “has not made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not issue.” Perez v. United States, No. 04-cv-7148 (JSR),

2007 WL 685949, at* 1 (S.D.N.Y Jan. 29, 2007) (citing 28 U.S.C. § 2253). The Court certifies

under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith,

and therefore in form a pauperis status is denied for the purpose of an appeal. See Coppedge v

United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

       The Clerk of Court is respectfully directed to mail a copy of this Opinion & Order to the

Petitioner, note the mailing on the public docket, and to close the case.




       SO ORDERED.


 Dated: March 1, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 11
